IN THE SUPREME COURT OF THE STATE OF DELAWARE

EMMETT TAYLOR, III, §
§ No. 660, 2015
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § ID. No. 0708020057
§
Plaintiff Below, §
Appellee. §

Submitted: June 8, 2016
Decided: June 28, 2016

Before HOLLAND, VALIHURA, VAUGHN, SEITZ, Justices; and
BOUCHARD, Chancellor, constituting the Court en Banc.

0 R D E R

This 28“‘ day of June, 20l6, the Court having considered this matter after oral
argument and on the briefs filed by the parties has determined that the final judgment
of the Superior Court should be affirmed on the basis of and for the reasons assigned
by the Superior Court in its order dated November 23, 21 05.

NOW, TI-[EREFORE, IT IS I-[EREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY TI-[E COURT: